Citation Nr: 1634390	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-02 354	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder and depression. 
 
2. Entitlement to service connection for chronic insomnia.  
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to July 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a notice of disagreement in March 2010.  The RO issued a statement of the case (SOC) in December 2012.  The Veteran perfected his appeal with a VA Form 9 received later in December 2012. 

In June 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran reported a history of bipolar disorder, depression, PTSD, and insomnia.  The Veteran related his belief that he had insomnia as a manifestation of depression and PTSD.
 
Orlando VAMC records indicate the Veteran is being treated for depression in 2010.  At the hearing, the Veteran reported that he had continued to receive VA treatment, but the records of this treatment are not in the claims file.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b), (c) (West 2014).

In January 2010, the Veteran was afforded a VA examination.  The examiner diagnosed depressive disorder not otherwise specified.  The examiner found that the Veteran does not meet the criteria for a diagnosis of PTSD, but did not provide an opinion as to whether the depressive disorder and chronic insomnia were related to the in-service stressors.   

Further, VA will not deny a PTSD claim based on in-service personal assault without providing certain notice.  38 C.F.R. § 3.304(f)(5) (2015).  It does not appear that the Veteran has received this specific notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter telling him that evidence from sources other than his service records; or evidence of behavior changes; may constitute credible supporting evidence of the stressors

2.  Obtain all records of the Veteran's VA psychiatric treatment since 2010 and any records of VA alcohol or drug rehabilitation in 2009.  

3.  After any outstanding records are associated with the claims file, schedule the Veteran for a new VA psychiatric examination.  The examiner should note review of the claims file.  

The examiner should opine whether any psychiatric disability identified at any time since 2009, even if not shown on the current examination, (a current disability for purposes of VA adjudication) began in service or is otherwise the result of a disease or injury in service.  

The examiner should also state whether the Veteran's reports of depression and insomnia beginning in service; if accepted; would be sufficient to link a current psychiatric disability to events in service.  
If sufficient, is there any medical reason for rejecting the Veteran's reports? The absence of supporting treatment records is not a sufficient reason, by itself; for rejecting the Veteran's reports unless the existence of such records would be medically expected.

      The examiner should provide reasons for the opinions.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

